Citation Nr: 0916003	
Decision Date: 04/29/09    Archive Date: 05/07/09

DOCKET NO.  06-10 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the thoracolumbar 
spine.

2.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine.

3.  Entitlement to an effective date prior to December 30, 
2004, for the award of service connection for degenerative 
disc disease of the thoracolumbar and cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to June 
1984, from March 1986 to September 1987, and from January 
1991 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  Degenerative disc disease of the thoracolumbar spine is 
manifested by forward flexion to 60 degrees, without any 
ankylosis, and no evidence of any related objective 
neurologic abnormalities or incapacitating episodes. 

2.  Degenerative disc disease of the cervical spine is 
manifested by forward flexion to 30 degrees, without any 
ankylosis, and no evidence of any related objective 
neurologic abnormalities or incapacitating episodes.

3.  On December 30, 2004, the Veteran filed his original 
claim seeking service connection for back and neck disorders.

4.  In June 2005, the RO issued a rating decision which 
granted service connection for degenerative disc disease of 
the thoracolumbar and cervical spine, effective December 30, 
2004.

5.  The evidence of record does not show a claim, formal or 
informal, seeking service connection for degenerative disc 
disease of the thoracolumbar or cervical spine prior to 
December 30, 2004.

 
CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating in excess of 
20 percent for degenerative disc disease of the thoracolumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243 
(2008).

2.  The criteria for an increased initial rating in excess of 
20 percent for degenerative disc disease of the cervical 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5243 
(2008).

3.  The criteria for an effective date prior to December 30, 
2004, for the award of service connection for degenerative 
disc disease of the thoracolumbar and/or cervical spine have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.155(a), 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

With respect to the Veteran's claims herein, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).  

As for Veteran's claims concerning the proper disability 
ratings to be assigned to his service-connected thoracolumbar 
and cervical spine disorders, these arise from his 
disagreement with the initial disability evaluations assigned 
to these conditions following the grant of service 
connection.  Specifically, the Veteran appealed the RO's June 
2005 rating decision which granted service connection for 
degenerative disc disease of the thoracolumbar spine and 
cervical spine, and assigned thereto separate 10 percent 
disability ratings, effective from December 30, 2004.  Once 
service connection is granted the claim is substantiated, 
additional notice is not required, and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice as to these claims is 
needed under VCAA.

In addition, with regard to the Veteran's earlier effective 
date claim, the United States Court of Appeals for Veterans 
Claims (Court) has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of the claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); see also Valiao v. Principi, 17 Vet. App. 229, 232 
(2003) ("Where the facts averred by a claimant cannot 
conceivably result in any disposition of the appeal other 
than affirmance of the Board decision, the case should not be 
remanded for development that could not possibly change the 
outcome of the decision.").  As discussed in detail below, 
the Veteran's contentions herein relate to his reported 
inability to obtain timely VA medical treatment.  He has not 
alleged, nor does the record show, that he filed a claim 
seeking service connection for back or neck disorders prior 
to December 30, 2004.  Accordingly, resolution of the 
Veteran's earlier effective date claim is based completely on 
statutory interpretation.

With respect to the Dingess requirements, the RO's September 
2007 supplemental statement of the case provided the Veteran 
with notice of what type of information and evidence was 
needed to establish disability ratings, as well as notice of 
the type of evidence necessary to establish an effective 
date.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  With the September 2007 supplemental statement of 
the case, the RO effectively satisfied the remaining notice 
requirements with respect to all issues on appeal.  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records, as well as his identified VA and 
private medical treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The VA has also provided the Veteran with 
multiple physical examinations to determine the current 
severity of his spine disorders.  Finally, there 


is no indication in the record that additional evidence 
relevant to the issues being decided herein is available and 
not part of the record.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran should not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

I.  Increased Rating Claims

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  38 C.F.R. Part 4 (2008).  The 
Rating Schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (2008).  

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the 
whole-recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  See 
38 C.F.R. § 4.2 (2008); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  

Where a Veteran appeals the initial rating assigned for a 
disability, evidence contemporaneous with the claim and with 
the initial rating decision granting service connection would 
be most probative of the degree of disability existing at the 
time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on 
appeal was erroneous. . . ."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  If later evidence indicates that the 
degree of disability increased or decreased following the 
assignment of the initial rating, "staged" ratings may be 
assigned for separate periods of time based on facts found.  
Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) 
(noting that staged ratings are appropriate whenever the 
factual findings show distinct time periods in which a 
disability exhibits symptoms that warrant different ratings).  

The Veteran's service-connected degenerative disc disease of 
the thoracolumbar spine and cervical spine are each currently 
rated as 20 percent disabling under the provisions of 38 
C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5242 
contemplates degenerative arthritis of the spine, and is 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula).  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5243, contemplates intervertebral 
disc syndrome, and is rated under the General Rating Formula 
or under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes (Formula for Rating IVDS).  
Id.  The Board finds that as service-connection is in effect 
for degenerative disc disease of the thoracolumbar spine and 
cervical spine, the proper diagnostic code for these 
disorders is Diagnostic Code 5243.  Id.; see also 38 C.F.R. 
§ 4.27 (2008). 

Under the rating criteria, degenerative disc disease is 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months, or by combining under 38 
C.F.R. § 4.25 separate evaluations of its chronic orthopedic 
and neurologic 


manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

i. Thoracolumbar Spine

Under the General Rating Formula, a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine, a 50 
percent evaluation is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine, a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  38 C.F.R. § 
4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 
4.71a, Plate V (2008).

Under the Formula for Rating IVDS, a 40 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months, and a 60 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Formula for Rating IVDS.  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id., Note (1).

Also under the General Rating Formula, any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).

A 20 percent evaluation contemplates orthopedic 
manifestations of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

The evidence of record shows that the Veteran's orthopedic 
manifestations of his thoracolumbar spine are forward flexion 
to 60 degrees, without ankylosis.  Specifically, VA spine 
examinations in May 2005 and April 2007 revealed forward 
flexion of the thoracolumbar spine to 60 and 65 degrees, 
respectively.  Thus, the objective medical evidence of record 
shows that the Veteran's thoracolumbar spine disability does 
not warrant a rating in excess of 20 percent.  38 C.F.R. § 
4.71a, General Rating Formula.  In reaching this conclusion, 
the Board notes that the criteria listed under the General 
Rating Formula are to be applied "[w]ith or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease."  Id.  Accordingly, an evaluation in 
excess of 20 percent for the orthopedic manifestations of 
degenerative disc disease of the thoracolumbar spine is not 
warranted.

The Board has also considered whether a separate rating is 
required for any neurological component of the 
service-connected thoracolumbar spine disability.  See 38 
C.F.R. § 4.71a, General Rating Formula, Note (1).  However, 
the evidence of record does not show any associated 
neurologic abnormalities attributable to the 
service-connected degenerative disc disease of the 
thoracolumbar spine.  The April 2007 VA examination for the 
spine concluded with diagnoses of multi-level degenerative 
joint disease of the thoracic spine with multi-level disc 
herniations of the thoracic spine, degenerative joint disease 
of the lumbar spine, and myofascial strain through the 
cervical spine and thoracic paraspinal muscles.  The VA 
examiner further noted that the findings did not indicate a 
radiculopathy of the lower extremities, and that there were 
no neurologic findings to indicate any loss of 


reflexes of changes in sensory or motor function.  
Accordingly, a separate 10 percent evaluation for 
neurological symptoms of a thoracolumbar disability is not 
warranted. 

Additionally, an evaluation in excess of 20 percent under the 
Formula for Rating IVDS is not warranted as the record does 
not demonstrate any incapacitating episodes.  38 C.F.R. § 
4.71a, Formula for Rating IVDS; see Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  Although the Veteran testified at his 
July 2006 RO hearing that he was essentially bedridden from 
November 2005 through April 2006, there is no indication that 
bed rest was prescribed by a physician.  See 38 C.F.R. § 
4.71a, Formula for Rating IVDS, Note (1).  Later in the 
hearing, the Veteran clarified that he had simply been 
advised by his physicians to work within his limits.  He also 
reported doing a variety of activities during his claimed 
period of bed rest.  Accordingly, an evaluation based on 
incapacitating episodes due to the Veteran's 
service-connected thoracolumbar spine in excess of 20 percent 
is not warranted.

The Board has also considered an increased evaluation under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2008).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered the impact of functional loss, 
weakened movement, excess fatigability, incoordination, 
restricted or excess movement of the joint, and pain.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008); see also Deluca v. Brown, 
8 Vet. App. 202, 206 (1995).  Under the General Rating 
Formula, as explained above, a higher schedular rating is not 
available in the absence of forward flexion limited to 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  As noted on his April 2007 VA spine 
examination, the Veteran's pain and muscle 


spasms do not limit the range of motion findings of his 
thoracolumbar spine upon repeated examinations.  Motor 
strength testing revealed 5/5 findings for knee extension, 
ankle dorsiflexion, extensor hallucis longus, and hip flexion 
on the left.  Hip flexion on the right was only slightly 
limited to 4/5.  Sensory examination was intact to light 
touch in all dermatomes tested to S3, and muscle tone was 
within normal limits.  Reflexes including the medial 
hamstrings, patella and Achilles were easily elicited, 
bilaterally.  In addition, a review of the evidence of 
records shows that the Veteran's thoracolumbar spine has 
consistently exhibited forward flexion to 60 degrees or more.  
Finally, the currently assigned 20 percent disability rating 
specifically includes consideration of muscle spasm, and the 
General Rating Formula instructs that its criteria should be 
applied with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected.  38 C.F.R. § 4.71a, General Rating Formula.  
Accordingly, the Veteran is not entitled to an increased 
evaluation based on these provisions because the evidence of 
record shows no additional functional impairment, 
fatigability, incoordination, weakness, or pain beyond that 
already contemplated within a 20 percent evaluation.  38 
C.F.R. §§ 4.40, 4.45, 4.59; see also Deluca, 8 Vet. App. at 
206.

After reviewing the Veteran's claims file, the Board finds no 
evidence of record that would warrant a rating in excess of 
20 percent for degenerative disc disease of the thoracolumbar 
spine at any time since the original grant of service 
connection.  38 U.S.C.A. 5110 (West 2002); see also Fenderson 
v. West, 12 Vet. App. at 126.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence does not show the required criteria for an 
increased rating, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

ii. Cervical Spine

The 20 percent evaluation assigned to the service-connected 
degenerative disc disease of the cervical spine contemplates 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees, or the combined range of 
motion of the cervical spine not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, 
General Rating Formula.  A 30 percent evaluation is assigned 
for forward flexion of the cervical spine 15 degrees or less 
or favorable ankylosis of the entire cervical spine, a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine, and a 100 percent evaluation is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion is zero to 45 
degrees, and left and right lateral rotation is zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  See 38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V.

Since the initial grant of service connection, the evidence 
of record reveals the orthopedic manifestations of the 
cervical spine were forward flexion to 30 degrees, without 
ankylosis.  Specifically, VA spine examinations performed in 
May 2005, October 2005, and April 2007 each revealed forward 
flexion of the cervical spine to 30 degrees.  Moreover, there 
was no finding of cervical spine ankylosis.  Accordingly, an 
evaluation in excess of 20 percent for the orthopedic 
manifestations of the Veteran's service-connected 
degenerative disc disease of the cervical spine disability is 
not warranted.

The Board also notes that there is no competent evidence of 
record indicating that the Veteran's cervical spine disorder 
has resulted in any associated objective neurologic 
abnormality.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).  The April 2007 VA examination of the spine revealed 
muscle stretch reflexes, including biceps, triceps, and 
pronator teres to be equal and symmetrical.  Motor strength 
testing of elbow flexion, elbow extension, wrist extension, 
finger flexion and 


abductor digiti minimi all revealed 5/5 strength.  In 
addition, his hand grip strength was within normal limits.  
Moreover, the VA examiner noted that the examination findings 
were not consistent with any acute radiculopathy.  Similar 
findings were also noted in prior VA examinations of the 
spine performed in May 2005 and October 2005.  Although 
diagnosed with carpal tunnel syndrome, the VA examiner in 
October 2005 opined that this condition was not related to 
the Veteran's service-connected disabilities.  Accordingly, 
no separate evaluation for any neurological manifestations of 
degenerative disc disease of the cervical spine disability is 
warranted.

Under the Formula for Rating IVDS, a 40 percent evaluation is 
assigned for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Formula for Rating IVDS.  In this case, the evidence of 
record does not reflect any period of physician-ordered bed 
rest since the initial grant of service connection.  See 
Formula for Rating IVDS, Note (1).  Accordingly, an 
evaluation based on incapacitating episodes due to the 
Veteran's service-connected cervical spine in excess of 20 
percent is not warranted.

Throughout the time period, consideration has been given to 
whether there is any additional functional loss not 
contemplated in the evaluations for the Veteran's cervical 
spine disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also 
DeLuca, 8 Vet. App. at 206.  The April 2007 VA examination of 
the cervical spine noted that range of motion testing 
performed multiple times revealed forward flexion to 30 
degrees.  Motor strength testing of elbow flexion, elbow 
extension, wrist extension, finger flexion, and abductor 
digiti minimi all revealed 5/5 strength.  The May 2005 VA 
examination of the spine noted that the musculature of the 
back was normal, and that there was no abnormal curvature.  
In addition, a review of the evidence of records shows that 
the Veteran's cervical spine consistently exhibited forward 
flexion to 30 degrees through three separate VA examinations 
of the spine.  Finally, the currently assigned 20 percent 
disability rating specifically includes 


consideration of muscle spasm, and the General Rating Formula 
instructs that its criteria should be applied with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected.  38 
C.F.R. § 4.71a, General Rating Formula.  

In sum, the medical evidence of record demonstrates that the 
Veteran's service-connected degenerative disc disease of the 
cervical spine warrants no more than a 20 percent rating at 
any time since the initial grant of service connection.  See 
Fenderson, 12 Vet. App. at 125-26.  As the preponderance of 
the evidence is against the claim for an increased rating, 
the "benefit-of-the-doubt" rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 56.

iii.  Extraschedular

In considering the Veteran's claims herein for higher initial 
ratings for his degenerative disc disease of the 
thoracolumbar and cervical spine, the Board has also 
considered the issue of whether the schedular evaluations 
assigned the Veteran's spine disorders since the initial 
grant of service connection are inadequate, thus requiring 
that the RO refer a claim to the Chief Benefits Director or 
the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities."  38 
C.F.R. § 3.321(b)(1) (2008); Barringer v. Peake, 22 Vet. App. 
242 (2008) (noting that the issue of an extraschedular rating 
is a component of a claim for an increased rating and 
referral for consideration must be addressed either when 
raised by the Veteran or reasonably raised by the record).  
An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably 


describe or contemplate the severity and symptomatology of 
the Veteran's service-connected disability.  Thun v. Peake, 
22 Vet. App. 111, 115 (2008).  If there is an exceptional or 
unusual disability picture, then the Board must consider 
whether the disability picture exhibits other factors such as 
marked interference with employment and frequent periods of 
hospitalization.  Thun, 22 Vet. App. at 115-116.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extraschedular rating.  
Otherwise, the schedular evaluation is adequate, and referral 
is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. 
at 116.  

The schedular evaluations in this case are not inadequate.  A 
rating in excess of 20 percent is provided for certain 
manifestations of the service-connected thoracolumbar and 
cervical spine disorders, but the medical evidence reflects 
that those manifestations are not present in this case.  
Specifically, the diagnostic criteria indicate that a higher 
rating is warranted when limitation of motion is more severe, 
and/or when associated neurologic abnormalities develop, or 
when incapacitating episodes are shown having a total 
duration of at least 4 weeks.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Additionally, the diagnostic criteria 
applied herein adequately describe the severity and 
symptomatology of the Veteran's spine disorders.  
Specifically, the range of motion exhibited by the Veteran's 
thoracolumbar and cervical spine fit within, or exceeds, the 
current criteria under which these conditions are rated.  
Therefore, the currently assigned schedular evaluations are 
adequate and no referral is required.

II. Effective Date Claim

The Veteran contends that he is entitled to an effective date 
prior to December 30, 2004, for the grant of service 
connection for degenerative disc disease of the thoracolumbar 
and cervical spine.  Specifically, he contends an earlier 
effective date is warranted for each of these conditions 
based upon his inability to receive timely treatment for 
these conditions from the VA medical center.  As noted on his 
July 2005 statement, "[t]he scheduling process was delayed 
due to continual problems in that system."
   
Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. 
§ 3.400.  

A "claim" is defined in the VA regulations as "a formal or 
informal communication in writing requesting a determination 
of entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2008).  An informal claim is 
"[a]ny communication or action indicating an intent to apply 
for one or more benefits."  38 C.F.R. § 3.155(a) (2008).  VA 
must look to all communications from a claimant that may be 
interpreted as applications or claims - formal and informal - 
for benefits and is required to identify and act on informal 
claims for benefits.  Servello v. Derwinski, 3 Vet. App. 196, 
198 (1992).

Historically, the Veteran filed his original claim seeking 
service connection for back and neck disorders on December 
30, 2004.  In June 2005, the RO issued a rating decision 
which granted service connection for degenerative disc 
disease of the thoracolumbar and cervical spine, effective 
December 30, 2004.

Considering the evidence of record, and in light of the 
applicable laws and regulations, the Veteran's claim for an 
earlier effective date must be denied.  In reaching this 
conclusion, the Board finds the evidence of record does not 
show a claim, formal or informal, seeking service connection 
for degenerative disc disease of the thoracolumbar or 
cervical spine prior to December 30, 2004.  While the 
evidence of record indicates that he received treatment for 
spine disorders prior to December 30, 2004, no intent to 
apply for benefits is shown.  Accordingly, there is no legal 
basis on which to assign an effective date prior to December 
30, 2004, for the grant of entitlement to service connection 
for degenerative disc disease of the thoracolumbar or 
cervical spine.

The provisions of 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400 
are clear that an award of service connection "shall" be the 
later of the receipt of the claim or the date entitlement 
arose.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for an earlier effective date for a grant of service 
connection for degenerative disc disease of the thoracolumbar 
and cervical spine must be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An initial rating in excess of 20 percent for degenerative 
disc disease of the thoracolumbar spine is denied.

An initial rating in excess of 20 percent for degenerative 
disc disease of the cervical spine is denied.

An earlier effective date prior to December 30, 2004, for the 
award of service connection for degenerative disc disease of 
the thoracolumbar and cervical spine is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


